This office is in receipt of your opinion request, as follows:
"The Calcasieu Parish Sheriff's Office has recently been approached by a local ambulance provider who wishes to house ambulance personnel and an ambulance at one of our law enforcement centers. The law enforcement center is owned by the Law enforcement District and not the Calcasieu Parish Sheriff's Office. The ambulance service has offered to pay rent and it occurred to us, prior to entering into any type of contract of this nature, we should have some sort of an opinion from the Attorney General's Office regarding the legality of us leasing property owned by the Law Enforcement District to a private enterprise."
Please be advised that this office is unaware of any provision of law which would prohibit a sheriff from properly negotiating a lease with a private party for the lease of Law Enforcement District property that is not otherwise needed for law enforcement purposes, as long as the Law Enforcement District will receive rental payments commensurate with the value of the property and as long as the lease will be on terms that are beneficial to the Law Enforcement District.
We trust the foregoing to be of assistance.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:dam